Citation Nr: 1733335	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-00 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right leg disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


REMAND

The Veteran had active military service from February 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  

In April 2017, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board observes that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran filed a claim seeking service connection for PTSD, in light of the evidence of record and Clemons, the Board has phrased the Veteran's psychiatric disorder claim as set forth on the first page.

The issue of service connection for diabetes mellitus, type II has been raised by the record at the Veteran's hearing, see April 2017 Hearing Transcript (T.) at 2, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

Regrettably, a remand is necessary.  The Veteran testified about receiving recent VA treatment for his psychiatric disorder.  T. at 5.  As there are no records dated past 2011, a remand is necessary to ensure that the Veteran's complete treatment records are associated with the claims file.

Additionally, the Board concludes that the Veteran should be provided VA examinations.  Regarding his right leg, he testified about an in-service injury and of having ongoing symptomatology since service.  T. at 9.  In light of the Veteran's testimony, the Board concludes that a VA examination would be beneficial to determine if the Veteran has a current right leg disorder related to his military service.

As for his psychiatric disorder, he was afforded a VA examination in April 2016.  The Veteran was diagnosed with other trauma and stressor related disorder.  However, no medical opinion regarding the etiology was provided.  The Veteran's treatment records also reflect diagnoses of major depressive disorder and adjustment disorder.  See November 2009 and May 2011 records.  In light of the different diagnoses, and as no medical opinion regarding the etiology of any diagnosed disorder has been provided, the Board finds that the Veteran should be provided a new VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that he may have received from the Jackson VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed right leg disorder and acquired psychiatric disorder, to include PTSD.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  

A) For the right leg, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed right leg disorder had its onset in service or is related to the Veteran's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the Veteran's testimony regarding an in-service injury and ongoing symptomatology since service.  

B) For the acquired psychiatric disorder, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed acquired psychiatric disorder, to include PTSD, had its onset in service or is related to the Veteran's military service, to include a fear of hostile military activity.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should consider the Veteran's testimony and April 2016 VA examination.  

4.  Then, after ensuring that the requested examinations comply with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD 	L. Barstow, Counsel

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






